Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000539
                                                          23-JUL-2014
                                                          10:02 AM


                           SCWC-14-0000539


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


    EDWARD K. NAKAULA, JR., Petitioner/Petitioner-Appellant,


                                 vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-14-0000539; CR. NO. 12-1-0083;

              FC-CR. NO. 94-0011; S.P.P. 12-1-0005)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          The “Notice of Appeal”, filed on June 10, 2014, which

we review as an application for a writ of certiorari, is hereby

rejected.

          DATED: Honolulu, Hawai'i, July 23, 2014.

Edward K. Nakaula, Jr.          /s/ Mark E. Recktenwald

petitioner pro se

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson